Order entered September 17, 2020




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-19-01367-CR

                   DONALD NOLAN LEHMAN, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the Criminal District Court No. 7
                           Dallas County, Texas
                   Trial Court Cause No. F18-76726-Y

                                    ORDER

      Appellant’s brief was originally due on June 1, 2020. After the Court

granted two motions for extension of time, it was due on August 3, 2020. To date,

no brief has been filed, and we have had no further communication regarding the

appeal.

      We ORDER the trial court to conduct a hearing to determine why

appellant’s brief has not been filed. In this regard, the trial court shall make

appropriate findings and recommendations and determine whether appellant
desires to prosecute this appeal, whether appellant has abandoned the appeal, or

whether appointed counsel has abandoned the appeal. See TEX. R. APP. P. 38.8(b).

If the trial court cannot obtain appellant’s presence at the hearing, the trial court

shall conduct the hearing in appellant’s absence. See Meza v. State, 742 S.W.2d
708 (Tex. App.–Corpus Christi 1987, no pet.) (per curiam). If appellant is indigent,

the trial court is ORDERED to take such measures as may be necessary to assure

effective representation, which may include appointment of new counsel.

      We ORDER the trial court to transmit a record of the proceedings, which

shall include written findings and recommendations, to this Court within THIRTY

DAYS of the date of this order.

      We DIRECT the Clerk to send copies of this order to the Honorable Chika

Anyiam, Presiding Judge, Criminal District Court No. 7; Jeff P. Buchwald; and the

Dallas County District Attorney’s Office, Appellate Division.

      We ABATE the appeal to allow the trial court to comply with the above

order. The appeal shall be reinstated thirty days from the date of this order or when

the findings are received, whichever is earlier.



                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE